        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 1 of 14
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, NY 10007


                                                      February 18, 2020

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Lisi, 15 Cr. 457 (KPF)

Dear Judge Failla:

        The Government writes in response to the motion (the “Motion”) of Brandon Lisi, the
defendant in the above-captioned case, for compassionate release pursuant to 18 U.S.C. § 3582(c)
and the First Step Act. Lisi has requested that the Court modify his sentence to time served so that
he can care for his ill mother. In the alternative, he seeks release to home confinement. For the
reasons described below, Lisi’s request should be denied.

        The extensive course of fraud and dishonesty that Brandon Lisi engaged in over a period
of years while acting as an attorney weighs heavily against granting his request for the
extraordinary release of compassionate release. Lisi’s conduct wreaked havoc in the lives of his
victims – victims who will never recover fully from the misfortune they suffered at Lisi’s hands.
That Lisi engaged in these frauds while acting as an attorney whose clients put their trust in him
makes his conduct all the more egregious. Brandon Lisi ripped off multiple victims – including a
widow and a pair of young parents – while he was already facing two separate Indictments in this
District. Simply put, it is hard to imagine a less appropriate candidate for the extraordinary relief
of compassionate release.

        The Government is not unsympathetic to the illness of Lisi’s mother (although as is
discussed below, Lisi has provided no medical records to corroborate his account of his mother’s
current medical condition). But the illness of a parent – even a terminal illness – is simply not
grounds for the extraordinary relief of compassionate release. The statute does not contemplate
compassionate release under these circumstances, and multiple courts have rejected compassionate
release in similar circumstances. This is especially so given that Lisi has a sister who could assist
in the care of his mother and that there is a home health aide working at Lisi’s mother’s home.

       For these reasons, and as set forth in greater detail below, Lisi’s Motion should be denied.
         Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 2 of 14



   I.      Background

        A. The Prior Proceedings

        Lisi has been indicted and convicted multiple times in this District, and was on pretrial
release for his initial indictments at the time he committed the offenses in the case before Your
Honor. On October 5, 2009, Lisi and others were indicted in this District for conspiring to commit
wire fraud and bank fraud in United States v. LaRochelle, et al., 09 Cr. 948 (NRB), Dkt. No. 1.
(the “First SDNY Indictment”). The First SDNY Indictment alleged that from in or about 2005
through at least in or about 2007, Lisi and his co-conspirators “engaged in an illegal scheme to
defraud various lending institutions . . . in order to induce the lenders to make loans for the
purchase of residential properties in New York City and Long Island that the lenders otherwise
would not have funded.” (Id.). Lisi was alleged to have “prepared sale contracts for the purchase
of target properties and procured straw buyers to act as purchasers for target properties.” (Id. at
10).

        In December 2009, Lisi and other co-conspirators were indicted in this District for
conspiring to commit bank and wire fraud, as well as the substantive offenses of wire and bank
fraud, in connection with a mortgage fraud scheme. See United States v. Dente, et al., 09 Cr. 1188
(LTS), Dkt. No. 24 (the “Second SDNY Indictment”). The Second SDNY Indictment alleged,
inter alia, that Lisi had held himself out as an attorney when in fact he was not yet admitted to
practice law in the State of New York. (Id. at ¶ 2). The Second SDNY Indictment further alleged
that while working at the offices of Dustin Dente from at least in or about 2006 through in or about
March 2009, Lisi, Dente and others fraudulently “obtained numerous home mortgage loans with
respect to at least fourteen properties under false and fraudulent pretenses, with a total face value
of over $7.4 million, many of which are now in default and/or foreclosure proceedings,” and that,
with respect to several of the mortgages, the defendants had “misappropriated all or part of the
loan proceeds for their own use and enrichment.” (Id. at ¶ 7). The Second SDNY Indictment
mentioned a property located at 135 Woodhill Lane, Manhasset, New York (the “Woodhill
Property”), and specifically alleged that Dente and Lisi had arranged for a straw buyer to purchase
the Woodhill Property, obtained a mortgage in the straw buyer’s name, obtained a refinanced loan
on the property without the straw buyer’s knowledge, never satisfied the underlying mortgage with
the proceeds of the refinancing and instead misappropriated approximately $1.28 million obtained
from the refinancing for their own enrichment. (Id. at ¶ 18(a)).

        In 2009, Lisi was arrested and separately charged by the Office of the District Attorney for
Suffolk County in connection with three fraudulent real estate and mortgage loan transactions in
2007 and 2008 involving commercial property located at 53-55 Main Street, Cold Spring Harbor,
New York (the “Cold Spring Harbor Property”), and residential property located at 6 Union Street,
Sag Harbor, New York (the “Sag Harbor Property”) and 33 Stuyvesant Street, Huntington, New
York. (the “Suffolk County Indictment”). The loan proceeds involved in these three fraudulent
transactions totaled approximately $2.3 million.

       Lisi purchased the Cold Spring Harbor property through an LLC he controlled, Clear Blue
Water, LLC. In order to get a mortgage loan for the Cold Spring Harbor Property after Clear Blue
Water had purchased it, Lisi and his co-conspirators submitted fraudulent documents to
Washington Mutual Bank, including documents concealing Clear Blue Water’s September 2007
                                                 2
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 3 of 14



purchase, falsified leases, and falsified contract documents. Lisi operated a restaurant at this
location for a period of time; the restaurant eventually went out of business.

        The Suffolk County Indictment alleged that, with respect to the “Cold Spring Harbor
Property, Lisi and his co-defendants had committed grand larceny in the first degree as a result of
stealing “certain property, namely U.S. currency from Washington Mutual Bank FA, the value of
which exceeded more than . . . $1,000,000 . . . related to [the Cold Spring Harbor Property]” and
as a result of stealing “certain property, namely U.S. currency from Sam Glass, Esq. and Investors,
the value of which exceeded more than . . . $1,000,000 . . . related to [the Cold Spring Harbor
Property].” One of the mortgage loans at-issue in the Suffolk County Indictment was a second
mortgage that related to the Sag Harbor Property, the Cold Spring Harbor Property, and the
Woodhill Property.

       In connection with the Suffolk County Indictment, Lisi pled guilty on or about July 29,
2011 to two counts of grand larceny in the first degree and one count of grand larceny in the second
degree. Lisi was sentenced to one to three years’ imprisonment per count.

        On April 19, 2013, Lisi pled guilty before Judge Buchwald to Count One of the First SDNY
Indictment and to Count One of the Second SDNY Indictment, both of which charged conspiracy
to commit bank fraud and wire fraud. Lisi allocuted that he participated in schemes to defraud
lenders, including federally-insured lenders, in connection with residential mortgage loans; that he
and others used straw buyers in furtherance of these schemes; that false and fraudulent documents
were submitted to the lenders; that the lenders were deceived into believing that the straw buyers
would occupy the houses being purchased with mortgage loans; and that some lenders were
deceived into believing that mortgage funds would be used to pay off an existing loan on the
properties, when in fact those mortgage funds were misappropriated by the co-conspirators. Lisi
further acknowledged that he personally profited from the schemes.

       Lisi later sought to vacate his guilty plea and argued that the plea was not entered
knowingly and voluntarily. Judge Buchwald later denied this motion. (09 Cr. 1188, Dkt. No. 178).
Lisi was subsequently sentenced before Judge Buchwald on the First and Second SDNY
Indictments to 78 months’ imprisonment, which represented the low-end of the Guidelines range.
When imposing sentence, Judge Buchwald stated in pertinent part:

       Mr. Lisi, in your sentencing letter of May 15th, you state that you are
       ashamed of what you have done. You should be. You should be ashamed
       that even to this day that you have never stopped blaming the fates of who
       you encountered on your life’s journey for the myriad of crimes that you
       committed, even going so far as to blame Judge Swain for entertaining an
       argument when she was a bankruptcy judge. Your letter is just filled with
       so many examples of self-pity. To this day, you seem incapable of
       understanding that it is fraud to borrow money from a bank based on false
       statements of who the borrower is. For someone with a law degree, who
       passed the bar, it is truly difficult to fathom how you could not understand
       such a simple concept . . . .



                                                 3
 Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 4 of 14



                                   ****

You should be ashamed that in your desperation to avoid this day, that you
were so casual in impugning the reputation of your prior counsel, even
though to this very day this Court has no idea of what illegality or ethical
breach your prior counsel reportedly engaged in. You should be ashamed
of your shameless reliance on your mother’s health condition when at the
same time you dragged her into court for no reason other than an obvious
ploy to appeal to the Court’s sympathy.

                                   * * **

In your sentencing letter, you also assert that these crimes were committed
when you were extremely immature, albeit in your thirties, and that now
you are a grown man who has to face the consequences of your actions, as
you are responsible for what you have done. Based on the record of your
behavior during this case and the actions that you have authorized your
lawyers to take on your behalf, I don’t believe that you have truly accepted
responsibility for your numerous crimes despite your having pled to three
indictments. While I have decided not to deduct your acceptance points to
avoid an unnecessary appellate issue, I believe that under the circumstances
of this case, I would be totally justified in doing so.

Despite your professed acceptance of responsibility, the fact is that there is
a documented history of repeated efforts to delay the trial and the date of
sentencing, which included reliance on medical conditions that were
described as urgent or severe or were clearly exaggerated and remain
unattended to. We have recited some of the details in our opinion of May
16, 2014. For present purposes, it suffices to say that you did not plead
guilty until April 19th, 2013, after being initially indicted on October 5th,
2009, and that today's sentencing is on the seventh adjourned date.

                                   ****

And despite your professed acceptance of responsibility, even here today,
your recent motion to withdraw your guilty plea, a motion that didn’t even
begin to meet the well-established standards for such a motion, is simply
not the action of a person who has in a fundamental, moral way truly
recognized the wrongfulness of his conduct and is now ready to live a law-
abiding life.

Mr. Lisi, in my 34 years on the federal bench, I have never had a defendant
endeavor to manipulate this Court as you have. Mr. Lisi, for your sake, I
hope that you come to truly recognize that you have deep character flaws
that led you to commit these crimes and others. I don’t think you have truly



                                          4
           Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 5 of 14



         gained that insight; and if you do not, you will be tempted to place yourself
         on the wrong side of the ethical and legal line once again.

(09 Cr. 948 (NRB), Dkt. No. 311, at 26-30).

        Despite having pleaded guilty pursuant to a plea agreement with the Government that
contained an appellate waiver, Lisi filed an appeal. He argued in relevant part that the district
court erred by denying his motion to withdraw his guilty plea, which was premised on a purported
conflict of interest of his counsel at the time of the plea and an alleged oral promise by the
Government to discuss future charging decisions with his counsel. See United States v. Lisi, 706
F. App’x 48 (2d Cir. 2017). The Second Circuit affirmed the District Court’s denial of Lisi’s
motion to withdraw his plea, holding that “Lisi failed to raise a significant question as to the
‘voluntary and intelligent nature of [his] decision to plead guilty.’” Id. at 48 (quoting United States
v. Arteca, 411 F.3d 315, 320 (2d Cir. 2015)).

         B. Lisi’s Offense Conduct

        At all times relevant to the instant charges, Lisi worked at the offices of Katerina
Arvanitakis, who was an attorney licensed to practice in New York. (PSR ¶¶ 13-14). From at least
in or about 2010 through in or about 2014 1 —starting after the prior SDNY Indictments were
returned and continuing past Lisi’s guilty pleas in those cases—Lisi and Arvanitakis worked
together to defraud various clients by soliciting funds from these clients based on fraudulent
misrepresentations about how the solicited funds were going to be used. (PSR ¶ 14). Lisi induced
one of the clients to make material misrepresentations in connection with bankruptcy proceedings
concerning a real estate company in an effort to maintain control of, or regain control of, a property
owned or controlled by the real estate company. (Id.).

       Among the individuals defrauded by Lisi and Arvanitakis was a widow (“Victim-1”) with
two children who had recently received approximately $500,000 in connection with the death of
her spouse. (PSR ¶ 15). In or about August 2010, Victim-1 retained Arvanitakis as legal counsel
in connection with, among other matters, a potential wrongful death claim relating to Victim- 1’s
late husband and a pending foreclosure action regarding Victim-1’s residence. Victim-1 paid
Arvanitakis a $6,500 retainer. (Id.). In approximately April 2011, Lisi and Arvanitakis met with
Victim-1 at Victim-1’s home and advised her that they could assist her by investing the
approximately $500,000 Victim-1 had received in insurance proceeds. (PSR ¶ 16). Victim- 1
agreed and transferred the $500,000 to a bank account controlled by Arvanitakis. Lisi and
Arvanitakis represented that the funds would be used for certain purported investment
opportunities, including in particular real estate properties.

       Between approximately 2011 and 2012, substantial portions of Victim-1’s funds were
diverted for purposes other than the promised investment opportunities. (PSR ¶ 16). Between
approximately May 2011 and June 2011, however, Lisi and Arvanitakis visited Victim- 1’s home
on multiple occasions and advised her about the purported investment opportunities. (PSR ¶ 17).
For example, in May 2011, Lisi and Arvanitakis induced Victim-1 to release an additional

1
    Lisi was disbarred in the State of New York in or about July 2011. (PSR ¶ 13).

                                                  5
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 6 of 14



$150,000 from the funds previously transferred to Arvanitakis, purportedly as an investment in the
Cold Spring Harbor Property. (PSR ¶ 18). Lisi and Arvanitakis told Victim-1 that Victim-1 was
purchasing a second mortgage on the Cold Spring Harbor Property, which would eventually permit
Victim-1 and potential co-investors to purchase the Cold Spring Harbor Property and to collect
rent from its tenants. Lisi and Arvanitakis did not disclose that the Cold Spring Harbor Property
was one of several real estate properties that were the subject of the Suffolk County Indictment
filed against Lisi and others. (Id.). Victim-1 never received any payments in connection with the
“investment” in the Cold Spring Harbor Property. (Id.). Furthermore, certain portions of the
$150,000 Victim-1 agreed to release in connection with the Cold Spring Harbor Property were
diverted by Lisi and Arvanitakis for the payment of personal expenses and as cash withdrawals.
Using similar misrepresentations, Lisi and Arvanitakis also fraudulently induced Victim-1 to
release an additional $100,000, purportedly as an investment in the Sag Harbor Property. (PSR ¶
20).

        In the course of inducing Victim-1 to “invest” the funds described above, Lisi and
Arvanitakis created a real estate company (“Company-1”) designed to pool the funds provided by
Victim-1 with funds provided by other victims of their scheme. (PSR ¶ 21). On July 25, 2012, a
Chapter 11 bankruptcy petition was filed with respect to Company-1 in the United States
Bankruptcy Court for the Eastern District of New York. Company-1 claimed to own the Cold
Spring Harbor Property. On August 14, 2012, Victim-1, acting at the direction of Lisi, appeared
before the United States Bankruptcy Court for the Eastern District of New York and asserted
falsely, among other things, that Company-1 purchased the Cold Spring Harbor Property from a
co-conspirator of Lisi and Arvanitakis and that Victim-1 had only heard of Lisi but that he was not
involved in Company-1’s purchase of the Cold Spring Harbor Property. (Id.). Over the course of
2012, Victim-1 became concerned about the status of her purported investments —none of which
had produced any returns—and began asking Lisi and Arvanitakis to return her money, which
Victim-1 required to pay living expenses. (PSR ¶ 22). On occasion, for example, Victim-1 sought
the return of money to pay for gifts or school clothing for Victim-1’s children or to pay for holiday
expenses. (Id.). Lisi and Arvanitakis repeatedly told Victim-1, among other things, that the money
was tied up in investments and that Victim-1 could not be trusted to manage the money herself.
(Id.). Over the course of 2012, Lisi and Arvanitakis returned only approximately $4,400 to Victim-
1. (PSR ¶ 22).

        Lisi and Arvanitakis also defrauded a husband and wife (“Victim-2” and “Victim-3”,
respectively) out of approximately $850,000. (PSR ¶¶ 23, 32). Finally, among individuals
defrauded by Lisi and Arvanitakis was an individual (“Victim-4”) who received several hundred
thousands dollars in an inheritance. (PSR ¶ 27). Lisi and Arvanitakis induced Victim-4 to retain
Arvanitakis as legal counsel and then made misrepresentations concerning purported real estate
transactions in order to obtain and retain over $100,000 from Victim-4. (PSR ¶ 27).

        Lisi and Arvanitakis used the funds they fraudulently obtained from their victims to, among
other things, repay debts, replenish bank accounts, personal expenditures, transfers to relatives and
substantial cash withdrawals. (PSR ¶ 28). In total, as a result of their participation in the above-
described scheme, Lisi and Arvanitakis caused Victims-1, 2, 3, and 4 losses totaling approximately
$1.5 million. (PSR ¶ 32).



                                                 6
         Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 7 of 14



       C. Lisi’s Sentencing Before This Court

        Indictment 15 Cr. 457 (KPF) was filed on July 20, 2015, charging Lisi and Arvanitakis in
three counts. On April 3, 2017, Lisi pled guilty to Count One (conspiracy to commit wire fraud),
pursuant to a plea agreement with the Government. In the plea agreement, the parties stipulated
that the applicable Guidelines range was 51 to 63 months’ imprisonment (the “Stipulated
Guidelines Range”). Lisi’s plea agreement also contained an appellate waiver, including that he
would not file a direct appeal of any sentence within or below the Stipulated Guidelines Range,
regardless of whether the term of imprisonment was imposed to run consecutively or concurrently
with Lisi’s prior sentence.

        On September 19, 2017, Lisi appeared before this Court for sentencing. Prior to
sentencing, his counsel filed a detailed sentencing submission that Your Honor noted was “the
most comprehensive sentencing submission I have ever received.” (15 Cr. 457 (KPF), Dkt. No.
126, at 3). While Lisi had sought to argue that he should receive a sentencing benefit due to
purported claims that his trial counsel was ineffective in the proceedings before Judge Buchwald,
this Court rejected that contention. This Court found that that there was “something strange” in
claiming that counsel in another case was ineffective, but rather than seeking to withdraw Lisi’s
plea in that case, asking instead for a sentencing benefit in a different case. (Id. at 42). To the
contrary, this Court observed that the appropriate course would be to seek relief in the case where
the purported ineffectiveness occurred, which Lisi had done with respect to a related, rejected
claim of ineffectiveness before Judge Buchwald. (Id. at 43). Furthermore, this Court rejected the
argument that, but for prior trial counsel’s purported ineffectiveness, the instant conduct would
have been folded into the prior cases without affecting the Guidelines or Lisi’s sentence. This
Court noted that the conduct in the case before her was not considered by Judge Buchwald, but if
it had, it likely would have resulted in a higher Guidelines calculation as a result of obstruction
enhancements and a lack of acceptance-of-responsibility credit. (Id. at 43-44).

        Lisi thereafter directly addressed Your Honor, offering a lengthy statement about his
remorse and rehabilitation, as well as the harsh conditions of his confinement and his medical
conditions. (Id. at 83-95). Lisi also pledged to ensure that Victim-1 was paid back in full for her
losses. (Id. at 92).

        This Court imposed a sentence of 38 months’ imprisonment (which was well below the
low-end of the Guidelines range of 51 to 61 months’ imprisonment), to run consecutively to the
sentence of 78 months’ imprisonment imposed by Judge Buchwald. This Court provided a detailed
explanation of the 3553(a) factors that led it to impose this sentence, which included
counterbalancing Lisi’s exemplary record in prison and his care for his mother against the offense
conduct, which was, in this Court’s view, “egregious to a level I really—I really didn’t think was
possible.” (Id. at 103). This Court noted that what made Lisi’s offense conduct particularly
devastating was “not the number of people, but just the manner and the circumstances of those
who were victimized,” and in particular the fact that a “widow was victimized of the settlement
proceeds from her husband’s insurance policy.” (Id.). This Court also discussed the seriousness of
the offense and the harm inflicted on the victims, focusing in particular on the fact that “for a
substantial period of the time of the fraud [Lisi] was an attorney, offered his services as an attorney,
and offered them his trust and his insight and his knowledge and used it to try” to remedy a prior

                                                   7
           Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 8 of 14



fraud or generate funds for himself. (Id. at 104). Thus, “the seriousness of the offense and, as noted,
the respect for the court, [counseled] in favor [of] a serious sentence.” (Id.). In imposing the below-
Guidelines sentence of 38 months, this Court indicated that it had taken into account her “concerns
about Mr. Lisi’s mother and [her] concerns about the medical care [Lisi] is receiving while in
custody.” (Id. at 105). This Court further noted that it had thought about giving Lisi a Guidelines
sentence in light of the enormous harms he had caused his victims, but that, in sum, the Court’s
job was to “balance the concern of the community and the safety of the community and the need
to protect the community with the progress and the good things that have been done by the
defendant and the hope that he reenters society and is, again, a productive citizen.” (Id. at 105).

          D. Lisi’s Pending Appeal

        Despite the appellate waiver in his plea agreement and his purported acceptance of
responsibility for what he did, Lisi yet again filed an appeal. Lisi principally argued that the
sentence this Court imposed was procedurally unreasonable because Your Honor did not mention
parsimony during her analysis of the sentencing factors” and that rather “she mentioned it only
after she had announced the sentence, simply quoting the statutory language.” According to Lisi,
this means that “[p]arsimony did not appear to factor into, let alone guide, [this Court’s] analysis.”
Lisi also contended that his defense counsel at sentencing was ineffective because he
acknowledged that any claim that Lisi’s trial counsel in his prior case was ineffective should be
raised in a Section 2255 petition in that prior case. In a pro se brief Lisi also argued that (i) this
Court erred by not “fashioning a sentence that remedies the prejudice suffered by Lisi as a result
of [prior trial counsel’s] and Lisi’s other attorneys’ ineffective assistance of counsel, which caused
Lisi to lose the benefit of the April 16, 2013 plea offer”; (ii) this Court erred by not imposing a
concurrent sentence that did not exceed the 78-month term of imprisonment he was already serving
because his conduct in this case constitutes relevant conduct under the Sentencing Guidelines for
his prior case; (iii) this Court erred by not crediting Lisi for the 36 months he served for the Suffolk
County state prosecution; and (iv) this Court erred by not properly considering the Section 3553
factors and sentencing Lisi to an unreasonable sentence.

          Lisi’s appeal remains pending.

    II.      Lisi’s Motion for Compassionate Release

        Lisi began serving the sentence of 78 months’ imprisonment imposed by Judge Buchwald
in or about June 2014. According to the Bureau of Prisons website, his scheduled release date is
September 12, 2022. On or about October 16, 2019, Lisi made a motion to the Warden of the
Metropolitan Detention Center (“MDC”) where he is housed, pursuant to 18 U.S.C. § 3582, to
request a reduction his sentence to time served. Lisi’s application remains under review.2 On

2
  Lisi submitted his request by email to the inbox for his unit manager at MDC. Due to staffing
changes at the facility, the staff at MDC did not initially notice Lisi’s request. After the
Government inquired with MDC’s legal counsel regarding the status of Lisi’s request, the request
was located in the unit manager’s inbox and the Government is informed it has now been
forwarded to the Warden for review. For the purposes of his motion the Government will treat
Lisi’s motion as procedurally proper as more than 30 days has passed since he initially submitted
his request to the MDC for review. See 18 U.S.C. § 3582(c)(1)(A) (“The court may not modify a
                                                   8
              Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 9 of 14



December 17, 2019, Lisi filed the Motion. Lisi seeks that this Court “grant him compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A), and reduce his sentence to time served so that he
may take care of his critically ill mother and attend to his own health needs that have been severely
neglected by the BOP.” (Lisi Mem. at 1). In the alternative, Lisi seeks that this Court “release him
to Home Confinement pursuant to the First Step Act.” (Id.).

      III.         Applicable Law

        Under 18 U.S.C. § 3582(c)(1)(A), the Court “may not modify a term of imprisonment
once it has been imposed except” as provided by the statute. As relevant here:

             [T]he court, . . . upon motion of the defendant after the defendant has fully
             exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment . . . after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it finds
             that . . . extraordinary and compelling reasons warrant such a reduction . . . and that
             such a reduction is consistent with applicable policy statements issued by the
             Sentencing Commission . . . .

Id.

        The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B1.13. That
section provides that the Court may reduce the term of imprisonment if “extraordinary and
compelling reasons warrant the reduction,” id. § 1B1.13(1)(A); “the defendant is not a danger to
the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” id.
§ 1B1.13(2); and “the reduction is consistent with this policy statement,” id. § 1B1.13(3).

       The Application Notes describe the circumstances under which “extraordinary and
compelling reasons exist.” Id. § 1B1.13 Application Note 1. Based on Lisi’s Motion, only one
circumstance is relevant here:

                   (C) Family circumstances. -

             ...

                   (i)    The death or incapacitation of the caregiver of the defendant’s
                          minor child or minor children.



term of imprisonment once it has been imposed except that . . . the court, . . . upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
the term of imprisonment. . . .”).

                                                       9
          Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 10 of 14



             (ii)   The incapacitation of the defendant’s spouse or registered partner
                    when the defendant would be the only available caregiver for the
                    spouse or registered partner.

Id. § 1B1.13 Application Note 1(C).

       Regardless of the theory of “extraordinary and compelling reason” that a defendant
proceeds under, the 18 U.S.C. § 3553(a) factors are relevant to whether compassionate release is
warranted. See 18 U.S.C. § 3582; U.S.S.G. § 1B1.13.

        As the proponent of the motion, Lisi bears the burden of proving that “extraordinary and
compelling reasons” exist. See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)
(“A party with an affirmative goal and presumptive access to proof on a given issue normally has
the burden of prove as to that issue.”); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.
2013).3

    IV.      Analysis

          A. Lisi’s Serious Offense Conduct and Failure to Accept Responsibility Warrant Denial
             of the Motion

        The section 3553(a) factors remain relevant in determining whether to grant a defendant’s
motion for compassionate release. Those factors weigh heavily against Lisi’s motion. Lisi’s
offense conduct in this case is extremely serious, as this Court recognized at sentencing when it
noted that the conduct was “egregious to a level . . . I really didn’t think was possible.” (See 15 Cr.
457 (KPF), Dkt. No. 126, at 103). This conduct included defrauding a widow with young children
of substantially all of her savings. This conduct occurred when Lisi and his co-conspirator
Katerina Arvanitakis were purportedly acting as attorneys for the clients they defrauded, which as
this Court noted makes the offense all the more serious. See id. at 104 (“I can’t look past the fact
that Mr. Lisi was an attorney when he was doing all of this and that he exploited that. And I find
the conduct to be something that no amount of rehabilitation can completely erase.”). That Lisi’s
offense conduct in this case occurred while he was facing criminal charges in multiple jurisdictions
and was under the supervision of multiple courts makes his offense all the more inexcusable.

       Lisi’s egregious offense conduct is compounded by his continued failure to take
responsibility for the gravity of his crimes. As Judge Buchwald noted when she sentenced Lisi on

3
  To the extent Lisi relies on his own medical condition for his Motion, the applicable Sentencing
Guideline makes clear that his underlying health issues simply do not qualify under
§ 3582(c)(1)(A). U.S.S.G. § 1B1.13 states in relevant part as to “[m]edical [c]ondition of the
[d]efendant” that the defendant must be “suffering from a terminal illness (i.e., a serious and
advanced illness with an end of life trajectory)” or is “suffering from a serious physical or medical
condition . . . that substantially diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility and from which he or she is not expected to recover.”
Lisi has never claimed that his current health conditions meet any of this criteria, which plainly
apply to an individual suffering from grave health issues likely to result in death.

                                                  10
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 11 of 14



the First and Second SDNY Indictments, Lisi has an immense capacity for blaming others for what
he did and demonstrates a remarkable lack of understanding for the true extent of his crimes despite
his legal training. (See 09 Cr. 948 (NRB), Dkt. No. 311, at 26-30) (“You should be ashamed that
even to this day that you have never stopped blaming the fates of who you encountered on your
life’s journey for the myriad of crimes that you committed, even going so far as to blame Judge
Swain for entertaining an argument when she was a bankruptcy judge. Your letter is just filled
with so many examples of self-pity. To this day, you seem incapable of understanding that it is
fraud to borrow money from a bank based on false statements of who the borrower is. For someone
with a law degree, who passed the bar, it is truly difficult to fathom how you could not understand
such a simple concept.”).

        Yet, despite having years in prison to consider the full extent of his many crimes and take
responsibility for them, Brandon Lisi to this day still fails to own up to what he did and minimizes
his conduct. In the Motion, Lisi argues in pertinent part that granting him compassionate release
“would clearly save the American taxpayers money, which is what the [First Step Act] is all about”
and that “[t]here is no justifiable reason to keep [him] in prison and away from his ill mother, as
he was over-sentenced for the crime alleged, and the only other defendants to have done any time
in this case received 24 months and 90 days respectively, as opposed to the 38 months that
Petitioner received on top of the 78 months from his original sentence . . . for virtually the same
conduct.” (Lisi Mem. 2).

         This argument is as baseless as it is offensive. That Lisi would make such assertions after
all this time shows that – despite what he told this Court at sentencing and despite having years in
prison to consider the seriousness of what he did – he does not actually understand the gravity of
his crimes or fully accept responsibility for them. All of this weighs against granting his
compassionate release motion under the § 3553(a) factors that remain relevant under
§ 3582(c)(1)(A). See 18 U.S.C. § 3582(c)(1)(A) (noting that the district court may reduce the term
of imprisonment “after considering the factors set forth in section 3553(a) to the extent that they
are applicable”).

        First, there is a “justifiable reason” to keep Lisi in prison. The Court laid out those very
reasons in detail when imposing a sentence of 38 months’ imprisonment to run consecutive to his
original sentence, and they included, among other things, imposing a sentence that appropriately
reflects the seriousness of Lisi’s offense and deterring Lisi from committing further crimes, which
is particularly relevant given that he committed the instant offense after he was already indicted
twice in this District and once in Suffolk County and was on court supervision. Lisi was originally
scheduled to be released in or about February 2020 on the term of imprisonment imposed by Judge
Buchwald. (PSR ¶ 52). If his compassionate release motion were granted, he will have essentially
done no additional time for his gravely serious offense in this case, entirely undermining all of the
well-considered reasons why this Court ultimately decided to impose a 38-month term of
imprisonment to run consecutive to Lisi’s original sentence.

       Second, Lisi’s claim that he was “over-sentenced” is derisory and reflects the extent to
which he has not actually come to terms with what he did. Lisi was sentenced well below the
applicable Guidelines range even after this Court recognized that his offense conduct was



                                                 11
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 12 of 14



“egregious to a level I really—I really didn’t think was possible.” (15 Cr. 457 (KPF), Dkt. No.
126, at 103).

        Third, Lisi’s argument that he was “over-sentenced” because he received a greater sentence
than Arvanitakis or Paul Katsaros is at odds with the facts underlying each defendant’s conduct.
Lisi played a central role in carrying out the scheme to which he has pleaded guilty. As set forth
in greater detail in the PSR and the Government’s sentencing submission, he personally made
many of the false statements upon which his victims relied. He also took steps to induce one of his
victims to make false statements in a bankruptcy proceeding. Lisi’s role, thus, supported a longer
sentence than that received by his co-defendants. Moreover, Lisi’s prior criminal conduct – and
the fact that he committed the instant offenses while on bail – further supported the imposition of
a longer sentence than that received by first time offenders Arvanitakis and Katsaros.

         Finally, Lisi’s argument that his sentence in this case was “for virtually the same conduct”
as the conduct he was sentenced for in the initial proceedings before Judge Buchwald entirely
ignores the victims of his later frauds, which caused these victims to each lose hundreds of
thousands of dollars. As the Government argued at sentencing, the instant offense is separate in
time from the defendant’s prior offenses and involves distinct misrepresentations, victims, and
proceeds. While the defendant’s earlier offenses involved traditional mortgage fraud, committed
against lenders, here, the defendant and his co-conspirator induced investment in real estate and
other projects from individual victims, and then diverted much of those funds for their own
purposes. At sentencing, the Court heard substantial argument on the question of whether the
sentence in the instant case should be imposed concurrent to the sentence imposed by Judge
Buchwald and explicitly considered whether the conduct this case was, essentially, “relevant
conduct” under the United States Sentencing Guidelines with regard to the defendant’s prior
convictions. Having heard those arguments, the Court determined that a concurrent sentence was
not appropriate. Thus Lisi’s claim that he was sentenced to an additional 38 months’ imprisonment
for virtually identical conduct as his initial crimes is just wrong as a factual matter. That he still
fails to see that after all this time speaks volumes about his lack of acceptance of the true nature of
his myriad crimes.

        In sum, Lisi’s serious offense conduct and his continued lack of acknowledgment of the
gravity of those crimes weighs heavily against his Motion for compassionate release.

       B. Lisi’s Mother’s Health Does Not Warrant Compassionate Release

         Turning to Lisi’s mother’s health, Lisi argues that “[n]owhere was there any discussion
that Petitioner was the sole individual responsible for taking care of his mother, who is seriously
ill and heavily reliant on her son for support.” (Lisi Mem. at 11). This is wrong. Lisi’s mother’s
health was taken into account both at the sentencing before Your Honor and at his prior sentencing
before Judge Buchwald. At the sentencing before Judge Buchwald, in fact, she observed that Lisi
should be “ashamed” for relying on his mother’s health condition to seek leniency, which included
“dragg[ing] her into court for no reason other than an obvious ploy to appeal to the Court’s
sympathy.” (09 Cr. 948 (NRB), Dkt. No. 311, at 26-30). Likewise, this Court expressly factored
in its “concerns about Mr. Lisi’s mother” in deciding to impose a sentence below the Guidelines.



                                                  12
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 13 of 14



(Id. at 105). Thus to the extent Lisi argues that his mother’s health was not taken into account at
the time his sentence was fashioned by this Court, this is simply untrue.

        More fundamentally, Lisi’s motion fails because under § 3582(c)(1)(A), a reduction in his
sentence must be “consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). But the applicable Sentencing Guideline, U.S.S.G.
§ 1B1.13, expressly discusses what constitutes an “extraordinary and compelling reason” and
specifically addresses “[f]amily [c]ircumstances.” See U.S.S.G. § 1B1.13 Application Note 1(C).
That provision provides that “death or incapacitation of the caregiver of the defendant’s minor
child or minor children” or “[t]he incapacitation of the defendant’s spouse or registered partner
when the defendant would be the only available caregiver for the spouse or registered partner”
constitute such extraordinary family circumstances to warrant reduction of a term of imprisonment
under § 3582(c)(1)(A). Here, however, Lisi simply does not meet those circumstances. There are
no minor children at issue and neither his spouse nor registered partner is at issue. Rather, Lisi’s
elderly mother is ill.

        While the Government is sympathetic to Lisi’s mother’s illness, her health condition does
not warrant the extraordinary relief contemplated by § 3582(c)(1)(A). That provision is – as made
clear by the relevant Sentencing Guidelines – reserved for the extraordinary situation where a
minor child would be without a caregiver or a spouse would be without a caregiver. While it is
regrettable that Lisi’s mother suffers from numerous health issues, she is simply not covered by
Application Note 1(C) of U.S.S.G. § 1B1.13. See United States v. Gonzales, No. SA-05-CR-561-
XR, 2019 U.S. Dist. LEXIS 177043 at *7 (W.D. Tex. Oct. 10, 2019) (holding that defendant’s
elderly mother is not covered by the application notes to § 1B1.13).

        Even looking beyond the plain text of the statute and the applicable Guidelines provision,
courts have held that an incarcerated defendant in Lisi’s position does not qualify for
compassionate release. See, e.g., United States v. Nevers, NO. 16-88, 2019 U.S. Dist. LEXIS
223249 at *10 (E.D. La. Dec. 27, 2019) (holding it wasn’t extraordinary and compelling that
defendant had an aging mother with heart and lung conditions who was also responsible for taking
care of an elderly stepfather and the defendant’s disabled daughter); United States v. Ingram, No.
2:14-cr-40, 2019 U.S. Dist. LEXIS 118304 at *4-5 (S.D. Ohio. Jul. 16, 2019) (denying
compassionate release motion and noting that “[m]any, if not all inmates, have sick and aging
parents” but that “[s]uch circumstance is not extraordinary”).

        In addition, the supplemental letters provided by Lisi himself state that his mother has an
aide currently taking care of her. For example, in Lisi’s letter of January 11, 2020, he
acknowledges that his mother has a home health aide. (See Dkt. No. 213, at 3; see also Dkt. No.
215 (Lisi discussing interactions with his mother’s health aide).4 While he claims to be dissatisfied
with their care, this is not a basis for the extraordinary relief of compassionate release. In addition,
Lisi does not explain what efforts, if any, have been made to involve his sister in taking
responsibility for care of their mother. Lisi is thus not the sole potential caregiver for his mother,
and his desire to be the primary caregiver is not sufficient to meet the criteria for extraordinary and

4
 The PSR prepared in July 2017 noted that Lisi’s mother received “24-hour home care services.”
(PSR ¶ 57).

                                                  13
        Case 1:15-cr-00457-KPF Document 216 Filed 02/18/20 Page 14 of 14



compelling reasons. See United States v. Marshall, 3:16CR-00004-JHM, 2020 U.S. Dist. LEXIS
3616 at *7 (W.D.Ky. Jan. 9, 2020) (finding that the defendant’s family’s “desire to have him home
to care for [his grandfather]” does not meet “the criteria for extraordinary and compelling reasons”,
even when coupled with the grandfather’s “failing health.”).

       Finally, Lisi has provided no medical records, no letters from doctors, and no other
corroborating support for the current condition of his mother. This concern is particularly
important in light of the prior skepticism expressed by Judge Buchwald regarding Lisi’s use of his
mother’s medical condition in order to seek leniency. The lack of corroborating medical records
regarding Lisi’s mother’s current medical condition is a factor further weighing against the
provision of extraordinary relief here. See, e.g., Gonzales, 2019 U.S. Dist. LEXIS 177043 at *7
(denying motion for compassionate release and noting that “critically, [the defendant] provides no
documentary evidence to support any of the claims of medical illnesses afflicting his family
members”).

                                            Conclusion

       For the foregoing reasons, the Government respectfully requests that the Court deny Lisi’s
motion for compassionate release pursuant to 18 U.S.C. § 3582 and the First Step Act.



                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          By: _/s____________________________
                                             Noah Solowiejczyk
                                             Katherine Reilly
                                             Assistant United States Attorneys
                                             Southern District of New York
                                             (212) 637-2473/6521

cc: Brandon Lisi (by certified mail)




                                                 14
